UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
______________________________
                               )
CAROLINE ROBINSON,             )
                               )
          Plaintiff,           )
                               )
          v.                   ) Civil Action No. 09-2294 (EGS)
                               )
DISTRICT OF COLUMBIA, et al., )
                               )
          Defendants.          )
______________________________)


                                 ORDER

     For the reasons stated in the accompanying Memorandum

Opinion, it is hereby

     ORDERED that [4] defendants’ Motion to Dismiss or in the

Alternative for Partial Summary Judgment is GRANTED with respect

to Plaintiff’s Fourteenth Amendment claims; and it is

     FURTHER ORDERED that [4] defendants’ Motion to Dismiss or in

the Alternative for Partial Summary Judgment is in all other

respects DENIED; and it is

     FURTHER ORDERED that [12] defendants’ Motion to Strike is

DENIED as moot; and it is

     FURTHER ORDERED that defendants answer the complaint by no

later than September 30, 2010.

     SO ORDERED.

Signed:   Emmet G. Sullivan
          United States District Judge
          September 14, 2010